DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Palermo 2004/0153123 discloses a device for closing tissue, the device comprising a proximal housing portion comprising a first portion, second, portion, third portion and fourth portion, the second portion and third portion move toward the first portion, and movement of the second portion unlocks the third portion.
However, Palermo does not disclose the fourth portion being proximal at least a portion of the third portion before movement of the third portion, the third portion comprising a digit receiving surface.
Roe et al. US 2002/0026208 discloses a device for closing tissue, the device comprising a proximal housing portion comprising a first portion, second, portion, third portion and fourth portion, the second portion and third portion move toward the first portion, and movement of the second portion unlocks the third portion.



No combination of Palermo and Roe et al. and prior art of record or prior art at large serves to rectify the deficiencies of Palermo and Roe et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.L/Examiner, Art Unit 3771             

/DIANE D YABUT/Primary Examiner, Art Unit 3771